Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-11-2008

Fuchs v. Mercer
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4473




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Fuchs v. Mercer" (2008). 2008 Decisions. Paper 1761.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1761


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 06-4473
                                      ___________

                                   PETER J. FUCHS,
                                                            Appellant

                                            v.

    MERCER COUNTY; MERCER COUNTY DISTRICT ATTORNEY’S OFFICE;
          JAMES P. EPSTEIN, in his individual and official capacities;
    WILLIAM MODER; ROBERT LEWIS, in his individual and official capacities
                ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         (D.C. Civil Action No. 06-cv-00821)
                     District Judge: Honorable Arthur J. Schwab
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 3, 2007

               Before: AMBRO, FUENTES and FISHER, Circuit Judges

                                (Filed: January 11, 2008)
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

      Peter Fuchs, who is now proceeding pro se, appeals from the District Court’s order

granting the defendants’ motion to dismiss his complaint. For the reasons set forth below,
we will affirm the District Court’s judgment.

       On June 21, 2004, Fuchs was fined after pleading guilty to charges of disorderly

conduct and harassment. The facts underlying his plea and conviction are well known to

the parties, thus we only briefly recount them here. Apparently, on November 15, 2002,

the home of Fuchs’ brother caught fire. Fuchs, who was nearby at the time, tried to

approach the home to assist his brother with the salvage operation when he was turned

away by Officer Newton, a police officer with the Shenango Township Police

Department. Fuchs alleges that Officer Newton became enraged when he politely

explained that he was the victim’s brother and was trying to assist. Fuchs further alleges

that the officer assaulted and injured him, and then charged Fuchs with aggravated

assault, simple assault, disorderly conduct, harassment, failure to disperse and resisting

arrest.1 At a preliminary hearing on February 5, 2003, the District Attorney’s Office

(“D.A.’s Office) of Mercer County withdrew the aggravated and simple assault charges,

but held the remaining charges for court.

       Despite what Fuchs alleges was questionable credibility on the part of Officer

Newton, Fuchs asserts that the D.A.’s Office chose not to interview three other officers

who could have provided accounts of the incident. Fuchs further alleges that the D.A.’s

Office did not ask to interview his brother prior to the June 2004 proceeding, and only



   1
      In December 2003, Fuchs filed a civil lawsuit against Shenango Township and two
of its police officers to recover for the injuries he sustained during this incident. That
lawsuit has apparently been settled recently. See Compl. ¶ 21.

                                              2
provided statements taken in the civil action twenty minutes before his scheduled criminal

trial, if at all. As a result of these circumstances, Fuchs claims that he felt compelled to

accept the plea bargain offered by the D.A.’s Office.

       Fuchs filed a counseled complaint pursuant to 42 U.S.C. § 1983 in the United

States District Court for the Western District of Pennsylvania on June 21, 2006, wherein

he claimed that defendants’ actions surrounding the criminal charges and subsequent

conviction, as well as those involving a private criminal complaint he filed against

Officer Newton, violated his right to substantive due process protected by the Fourteenth

Amendment. Fuchs sought compensatory and punitive damages for harm resulting from

his “forced” guilty plea and the stress of “being wrongly and unjustly prosecuted.” See

Compl. ¶ 40-42. Defendants responded by filing a motion to dismiss the complaint

pursuant to Fed. R. Civ. P. 12(b)(6), arguing that the claims set forth in Fuchs’ § 1983

complaint were barred by, inter alia, the favorable termination requirement of Heck v.

Humphrey, 512 U.S. 477 (1994), and absolute or qualified immunity.

       The District Court agreed with defendants’ contention that Fuchs’ § 1983 suit for

damages was barred by Heck v. Humphrey, because he failed to show that his guilty plea

conviction had been appealed, overturned or even questioned in any way by any court.

The District Court concluded that the Heck prerequisite applied to Fuchs’ claims

regarding the pre-trial investigation and resulting prosecution “whether packaged as

substantive due process, malicious prosecution or something else.” See Dist. Ct. Mem.



                                              3
Op. at 3, (citing Albright v. Oliver, 510 U.S. 266, 275 (1994), and Torres v. McLaughlin,

163 F.3d 169, 172-73 (3d Cir. 1998)). The court further concluded that Fuchs’ remaining

claims were barred by the doctrine of prosecutorial immunity, see id. at 4, (citing Imbler

v. Pachtman, 424 U.S. 409, 430 (1976), and Kulwicki v. Dawson, 969 F.2d 1454, 1463

(3d Cir. 1992)), since none of the conduct of the defendant prosecutors fell outside of the

traditional advocacy functions. Accordingly, the District Court granted defendants’

motion to dismiss. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review over the District

Court’s order dismissing Fuchs’ complaint under Rule 12(b)(6) is plenary, see Victaulic

Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007), and we apply the same standard as does

a District Court. Yarris v. County of Del., 465 F.3d 129, 134 (3d Cir.2006). “[W]hen

ruling on a defendant’s motion to dismiss, a judge must accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007)

(citing Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1965 (2007)). As explained by

the District Court, Fuchs’ § 1983 suit is barred by Heck v. Humphrey and Imbler v.

Pachtman.

       We concluded in Gilles v. Davis, 427 F.3d 197, 209 n.8 and 211 (3d Cir. 2005),

that Heck applies to claims brought by a litigant whose successful completion of an

Accelerated Rehabilitative Disposition (“ARD”) program and/or guilty plea did not

constitute a “favorable termination” for purposes of bringing a subsequent § 1983 suit.



                                             4
Fuchs argues that we “misapplied” the favorable termination requirement in Gilles and

that such a requirement should not be held applicable to a plaintiff for whom habeas relief

is unavailable, especially when considering the concurring opinion of Justice Souter in

Heck and the various opinions of the Justices in Spencer v. Kemna, 523 U.S. 1 (1998).

We recognized in Gilles, as have some of our sister circuits, “that concurring and

dissenting opinions in Spencer [], question the applicability of Heck to an individual ...

who has no recourse under the habeas statute.” Gilles, 427 F.3d at 209-210, (citing

Spencer, 523 U.S. at 19-20 (Souter, J., concurring); at 21 (Ginsburg, J., concurring); at 25

n. 8 (Stevens, J., dissenting)). These opinions nonetheless did not affect our ultimate

conclusion regarding the applicability of Heck. See Gilles, 427 F.3d at 209 n.8 (“[U]nder

Heck, both a guilty plea and an ARD are sufficient to bar a subsequent § 1983 claim.”).

       Absent an intervening Supreme Court decision to an en banc decision of our Court,

we are bound by the prior precedent of this Court. See, e.g., United States v. Cont’l

Airlines (In re Cont’l Airlines), 134 F.3d 536, 542 (3d Cir.1998) (noting “ ‘a panel of this

court is bound to follow the holdings of published opinions of prior panels of this court

unless overruled by the court en banc or the holding is undermined by a subsequent

Supreme Court case’ ”) (alteration in original) (quoting Nationwide Ins. Co. v. Patterson,

953 F.2d 44, 46 (3d Cir.1991)); 3d Cir. Internal Operating P. 9.1 (“It is the tradition of

this court that the holding of a panel in a precedential opinion is binding on subsequent

panels. Thus no subsequent panel overrules the holding in a precedential opinion of a



                                              5
previous panel. [An en banc decision of this court] is required to do so.”). The Court

declined Fuchs’ request for initial consideration of this case en banc in an Order entered

on February 13, 2007. Thus, Gilles is dispositive.

       Additionally, we cannot agree with Fuchs’ contention that the District Court erred

in its application of Imbler and its conclusion that defendants were entitled to absolute

immunity given the allegations in the complaint and the functional nature of the

challenged activities. See Williams v. Consovoy, 453 F.3d 173, 178 (3d Cir.2006)

(observing that courts apply absolute prosecutorial immunity using a functional approach

that focuses on the purpose served by the acts for which immunity is sought). Prosecutors

enjoy absolute immunity for the decision to initiate a prosecution, Kulwicki, 969 F.2d at

1463-1464, for evaluation of evidence collected by investigators, Buckley v.

Fitzsimmons, 509 U.S. 259, 273 (1993), and even for failure to conduct adequate

investigation before filing charges, Kulwicki, 969 F.2d at 1463-1464. Likewise,

“investigators for a prosecutor performing investigative work in connection with a

criminal prosecution deserve the same absolute immunity as the prosecutor.” Davis v.

Grusemeyer, 996 F.2d 617, 632 (3d Cir. 1993), abrogated on other grounds by Rolo v.

City Investing Co. Liquidating Trust, 155 F.3d 644 (3d Cir. 1998). See also KRL v.

Moore, 384 F.3d 1105, 1113 (9 th Cir. 2004) (“[A]n investigator gathering evidence, a

month after an indictment was filed, to prepare the prosecutor for trial is engaged in an

advocacy function intimately associated with the judicial process, and is entitled to the



                                             6
same immunity that would be afforded a prosecutor”).

       Fuchs’ claim regarding defendants’ allegedly deficient performance in

investigating his private criminal complaint against Officer Newton fares no better as,

generally, “[t]here is no statutory or common law right, much less a constitutional right,

to [such] an investigation.” Mitchell v. McNeil, 487 F.3d 374, 378 (6 th Cir. 2007), (citing

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (observing that “a private citizen

lacks a judicially cognizable interest in the prosecution or nonprosecution of another”)).

       Accordingly, for the reasons stated, we will affirm the District Court’s judgment.




                                             7